                                                                Case 2:20-bk-21022-BR       Doc 239 Filed 03/04/21 Entered 03/04/21 11:17:02                Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                        FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                           MAR 04 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                       Central District of California
                                                                                                                                  BY fortier    DEPUTY CLERK
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  ORDER APPROVING STIPULATION
                                                                                                                     AUTHORIZING PAYMENT OF CLIENT'S
                                                                 15                                                  SETTLEMENT FUNDS

                                                                 16                                                  [No Hearing Required]
                                                                                                   Debtor.
                                                                 17

                                                                 18
                                                                 19
                                                                              Pursuant to the Stipulation Authorizing Payment of Client's Settlement Funds filed
                                                                 20
                                                                      on February 23, 2021, as Docket No. 215 (the "Stipulation"), and good cause appearing
                                                                 21
                                                                      therefrom,
                                                                 22
                                                                              IT IS ORDERED that the Stipulation is approved as follows:
                                                                 23
                                                                              1.    Alexander is authorized and directed to remit the Second Payment1 to the
                                                                 24
                                                                      Trustee;
                                                                 25

                                                                 26
                                                                 27   1
                                                                      Unless otherwise noted, defined terms shall have the same meaning and usage as in
                                                                 28 the Stipulation.


                                                                      2858551.1                                     1                                              ORDER
                                                                Case 2:20-bk-21022-BR      Doc 239 Filed 03/04/21 Entered 03/04/21 11:17:02       Desc
                                                                                             Main Document Page 2 of 2



                                                                  1           2.   The Trustee is authorized to disburse 100% of the Second Payment to the

                                                                  2 Client as outlined in the Stipulation;

                                                                  3           3.   To the extent Alexander receives additional settlement payments due to the

                                                                  4 Client from Chor Ng, Alexander is authorized and directed to remit those payments to the

                                                                  5 Trustee, and the Trustee is authorized to disburse those payments as set forth in the

                                                                  6 Stipulation.

                                                                  7                                            ###

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: March 4, 2021

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2858551.1                                  2                                     ORDER
